Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/22 has been entered.
Claims 1, 3, 4 and 7-15 are pending. No claim is amended.  Claims 1 3, 4 and 7-15 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 and 7-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 5,830,441; 1998) as evidenced by Vega (Vega <https://www.vega.com/home_us/-/media/PDF-files/List_of_dielectric_constants_EN.ashx? Available 9/2011; accessed 12/2016) in view of Chaudhuri (US 2007/0059258 A1).
Wang et al. teach active UV absorption agents having a maximum absorption above 340 nm wavelength and having improved stability and solubility in polar organic solvents and other 

    PNG
    media_image1.png
    90
    323
    media_image1.png
    Greyscale

 where  

    PNG
    media_image2.png
    97
    432
    media_image2.png
    Greyscale

Where k+l is 0-3 (e.g. column 2, lines 1-45). Wang et al. further teach the specific structure of ethyl-alpha-cyano-3,4,5-trimethoxy cinnamate (e.g. column 2, line 48). 
This differs from Formula I by the instant constituent K (i.e. K is H, not C1-C15 alkyl as recited in Claim 1).  However, the structures of Wang and the instant Formula I are adjacent homologs (see. MPEP 2144.09).  One of ordinary skill in the art would expect the two compounds to have similar UV absorption activity. It is within the skill of one of ordinary skill in the art to change an H to CH3.  When chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made. In re Wilder, 563 F.2d 457 (CCPA 1977)(MPEP 2144.09). A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in 
Wang et al. teach the compounds may be combined with a known sunscreening agent to extend the absorption range of the agent, but are silent as to the structure of the known agents (e.g. column 4, lines 53-56; Claim 17).  This is made up for by the teachings of Chaudhuri. 
Chaudhuri teaches compositions comprising at least one UV-A organic sunscreen and at least one photostabilizer (e.g. abstract, paragraph 0121; Claim 1). Chaudhuri teaches that the photostabilizer has the structure below, which overlaps with the structures of Wang et al (e.g. paragraphs 0048-0057). 

    PNG
    media_image3.png
    442
    362
    media_image3.png
    Greyscale

Chaudhuri teaches that the organic sunscreen may be a 4-methyldibenzoylmethane and derivatives thereof and an additional sunscreen may be zinc oxide, which meet the limitations of claims 1 and 7 (e.g. paragraph 0026, 0042-0045, 0118, 0131).  Chaudhuri teaches that dibenzoylmethane derivatives, such as Avobenzone, a UV-A sunscreen, are generally photo-unstable, which is overcome in their invention (e.g. paragraphs 0013-0020).
Regarding Claims 1 and 7, it would have been obvious to one of ordinary skill in the art at the time of filing to include the UV-A and inorganic sunscreen agents of Chaudhuri in the composition of Wang et al.  Both Wang and Chaudhuri are directed to sunscreen compositions comprising substantially similar compounds (e.g. Formula II of Chaudhuri vs. Formula of Wang 
Regarding Claims 3 and 4, Wang et al. teach that the compounds are present in a composition at 0.25-9 wt% or 0.5-6 wt% (e.g. column 4, lines 57-65), which are within the ranges of claims 3 and 5, and overlap the amounts and combinations of Claims 4 and 6.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claims 8 and 9, Wang et al. teach that the composition may comprise a known sunscreen agent and the total sunscreen (of known and inventive compounds) are present in a composition at 0.25-9 wt% or 0.5-6 wt% (e.g. column 4, lines 57-65).  This would result in concentrations of the known sunscreen agents which at least overlap the ranges, amounts and 
Regarding Claim 10, Wang et al. teach that the sunscreening agents distribute uniformly in traditional cosmetic carriers such as isopropanol (e.g. column 4, lines 42-52).  As evidenced by Vega, isopropanol has a dielectric constant of 18.0, which is within the range of "at least about 8” (e.g. page 5).  
Regarding Claims 11-15, the limitations are understood as optional, and directed to the intended use and outcome thereof.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case Wang et al. teach compositions comprising ingredients which render obvious those claimed, therefore the claims have been met.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04).

Response to Arguments and Declaration
Applicant's arguments and declaration filed 1/5/22 have been fully considered but they are not persuasive. 

This is not found persuasive.  As described supra, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144).  The Examiner does not agree that replacement of H with CH3 is not an adjacent homolog.  The presumption of obviousness based on a reference disclosing structurally similar compounds may be overcome where there is evidence showing there is no reasonable expectation of similar properties in structurally similar compounds. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (appellant produced sufficient evidence to establish a substantial degree of unpredictability in the pertinent art area, and thereby rebutted the presumption that structurally similar compounds have similar properties); In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953). See also Ex parte Blattner, 2 USPQ2d 2047 (Bd. Pat. App. & Inter. 1987).  In addition, a prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).  Applicant has not 
Accordingly, the rejections are maintained. 

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619